Atkinson, J.
1. This was an action for specific performance of a contract for the sale of land. When the case was before the Supreme Court on a former occasion, a judgment of the trial court sustaining a demurrer to the petition was reversed. Bush v. Black, 142 Ga. 157 (82 S. E. 530).
*403June 20, 1916.
Specific performance. Before Judge Ellis. Eulton superior court. June 28, 1915.
Wharton O. Wilson, for plaintiff in error.
Green> Tilson & McKinney, contra.
2. On a subsequent trial of the case on its merits, there was an issue as to whether the parties had made a contract, the plaintiff contending that they had entered into a complete written contract, which was produced, and the defendant contending that, while the signature was hers, when it was made there was no contract expressed on the paper above it, and that she was induced to make her signature by fraudulent representations of the other party and his agent, and that after procuring her signature the description of the property and other provisions of the alleged writing were inserted, which made it appear that she had entered into a contract to which she had not assented. This phase of the case was covered in the charge to the jury, and the ground of the motion for new trial which complains that the judge “failed to charge the law as to the alteration of a written instrument, . . that a material alteration of a written instrument in a material part by a person claiming a benefit thereunder would render such instrument void,” was without merit.
3. The assignment of error based on the ground of the motion for new trial which complains of an excerpt from the charge of the court is not referred to in the brief of counsel for plaintiff in error, and will be regarded as abandoned.
4. The evidence was sufficient to support the verdict for the plaintiff, and the discretion of the trial judge in refusing to grant a new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.